Citation Nr: 0834987	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  96-27 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for arthritis of the 
left shoulder.

2.  Entitlement to service connection for arthritis of the 
right shoulder.

3.  Entitlement to service connection for arthritis of the 
left elbow.

4.  Entitlement to service connection for arthritis of the 
right elbow.

5.  Entitlement to service connection for arthritis of the 
left hand.

6.  Entitlement to service connection for arthritis of the 
right hand.

7.  Entitlement to service connection for arthritis of the 
left foot.

8.  Entitlement to service connection for arthritis of the 
right foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to November 
1994.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a RO hearing in October 1996.  

This matter was previously remanded in June 1999, September 
2003, and September 2005.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In September 2005, the Board also remanded the issue of 
entitlement to service connection for a bilateral eye 
disorder.  Thereafter, a November 2007 rating decision 
granted entitlement to service connection for retina 
degeneration, lattice, right eye.  The grant of service 
connection constitutes a full award of the benefit sought on 
appeal as to this issue.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  Neither the veteran nor her 
representative submitted a jurisdiction-conferring notice of 
disagreement as to the down-stream elements of effective date 
or compensation level within the applicable time period.  
Thus, those issues are not currently in appellate status.  
Id.

Service connection has already been established for multiple 
disabilities, and a combined service connection rating of 100 
percent is in effect from 2004.  Some of the already service-
connected disabilities involve various parts of the upper and 
lower extremities.  The following decision addresses service 
connection for disabilities of the shoulders, elbows, hands, 
and feet which are separate and distinct from any disorders 
already service-connected. 


FINDINGS OF FACT

1.  Disability of the left shoulder, to include arthritis, 
was not manifested during the veteran's active duty service, 
nor is any current left shoulder disability otherwise related 
to such service.  

2.  Other than right shoulder impingement syndrome for which 
service connection is already in effect, a disability of the 
right shoulder, to include arthritis, was not manifested 
during the veteran's active duty service, nor is any other 
current right shoulder disability otherwise related to such 
service.  

3.  Disability of the left elbow, to include arthritis, was 
not manifested during the veteran's active duty service, nor 
is any current left elbow disability otherwise related to 
such service.  

4.  Disability of the right elbow, to include arthritis, was 
not manifested during the veteran's active duty service, nor 
is any current right elbow disability otherwise related to 
such service.  

5.  Disability of the left hand, to include arthritis, was 
not manifested during the veteran's active duty service, nor 
is any current left hand disability otherwise related to such 
service.  

6.  Disability of the right hand, to include arthritis, was 
not manifested during the veteran's active duty service, nor 
is any current right hand disability otherwise related to 
such service.  

7.  Disability of the left foot, to include arthritis, was 
not manifested during the veteran's active duty service, nor 
is any current left foot disability otherwise related to such 
service.  

8.  Disability of the right foot, to include arthritis, was 
not manifested during the veteran's active duty service, nor 
is any current right foot disability otherwise related to 
such service.  


CONCLUSIONS OF LAW

1.  Left shoulder disability, to include arthritis, was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2007).

2.  A right shoulder disability (other than right shoulder 
impingement syndrome), to include arthritis, was not incurred 
in or aggravated by the veteran's active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2007).

3.  Left elbow disability, to include arthritis, was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2007).

4.  Right elbow disability, to include arthritis, was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2007).

5.  Left hand disability, to include arthritis, was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2007).

6.  Right hand disability, to include arthritis, was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2007).

7.  Left foot disability, to include arthritis, was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2007).

8.  Right foot disability, to include arthritis, was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's initial 
claim was filed prior to enactment of the VCAA.  Such appeal 
stems from an October 1995 rating decision which denied 
service connection for the claimed disabilities.  In February 
2004 and June 2006, VCAA letters were issued to the veteran.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate her 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded on three separate occasions - in June 1999, 
September 2003 and September 2005 - to ensure compliance with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

In June 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded VA examinations in April 2004 and 
July 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Collectively, the examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).
Initially, the Board notes that the issues on appeal are 
specifically related to claims of arthritis of the shoulders, 
elbows, hands and feet.  Service connection is already in 
effect for right shoulder impingement syndrome, as a result 
of an in-service shoulder injury; thus, the veteran is 
claiming separate disability related to the right shoulder.

Service medical records include various complaints related to 
the upper and lower extremities.  In 1991, an attending 
physician filled out a 'Request for Patient Transfer' and the 
diagnosis was multiple joint pain.  An x-ray examination of 
the thumb was conducted in May 1991 for status post crush 
injury of the right thumb to rule out a fracture.  There was 
maybe very minimal degenerative change of the interphalangeal 
joint, but essentially negative study of the right thumb.  In 
October 1991, the veteran sought follow-up treatment for 
multiple arthralgias, and she reported they were unchanged.  
She reported that her right great toe dyshidrotic eczema had 
only improved.  The examiner observed ANA and rheumatoid 
factors were negative.  The assessment was multiple 
arthralgias, and right great toe dyshidrotic eczema.  A 
November 1991 service medical record reflects that the 
veteran was referred for treatment with diffuse arthralgias.  
She reported daily aching of knees, shoulders, PIPs, wrists, 
elbows, and ankles.  Examination of the shoulders, elbows, 
feet and ankles were normal.  Rheumatoid factor was negative.  
The impression was early osteoarthritis of hands, feet; 
bicipital tendonitis; patellofemoral syndrome; and, no 
evidence of inflammatory arthritis.  A July 1992 dental 
patient medical history reflects that the veteran circled 
"arthritis" and the dentist noted mild arthritis in the 
knees and fingers.  

In April 2004, the veteran underwent a VA examination.  She 
worked as an office administrator and had not worked since 
she left the service except doing part time self-employed 
accounting work for private contractor bookkeepers.  She 
reported chronic pain in both shoulders, right worse than 
left, both elbows right worse than left, both hands and both 
feet.  She reported symptoms of right shoulder aggravated by 
overhead work and lifting weight and also right elbow pain 
lifting heavy weight and chronic arthralgia both hands.  The 
examiner diagnosed right shoulder impingement syndrome (for 
which service connection is in effect).  The examiner also 
diagnosed bilateral normal examination of elbow, arthralgia 
of both hands, and no clinical evidence of arthritis.  The 
examiner stated that the veteran does not have any diagnostic 
musculoskeletal impairment of elbows and hands with 
arthralgia and was not related to service.  On examination of 
the feet, the veteran had pes planus, and the examiner 
diagnosed bilateral bunion.  The examiner stated that her 
feet condition is not related to service.  

In July 2006, the veteran underwent a VA examination.  She 
reported that during service she worked in an office doing 
managerial duties.  She described the pain that she has in 
her shoulders, elbows, hands and feet.  She was not aware of 
any particular injury sustained but reported generalized pain 
since service.  She reported that her pain is 7 out of 10 in 
intensity and is affected mostly by changes in weather.  She 
denied taking any pain mediations.  She reported that she can 
walk greater than one mile without difficulty.  She walks 
with a normal gait and does not have a limp.  The examiner 
conducted a physical examination of the shoulders, hands, 
elbows, and feet, and ordered x-ray examinations of such 
extremities.  The examiner diagnosed mild bilateral shoulder 
impingement syndrome; osteopenia of bilateral hands; 
osteopenia of bilateral elbows; and normal foot examination 
with no radiographic or physical examination evidence of 
acute pathology.  The examiner opined that the veteran's 
current conditions are not likely related to her military 
service.  The examiner explained that the veteran's 
radiographs are not consistent with rheumatoid arthritis, and 
she is not taking any medication for rheumatoid arthritis.  
She worked at a desk job, and osteopenia is not a condition 
that would be affected by such a job.

As detailed, the veteran's claim of service connection stems 
from complaints of multiple joint pain in the shoulders, 
elbows, hands and feet.  The Board notes that the Court has 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  As will be discussed in detail below, while the 
veteran did complain of joint pain in such extremities during 
service, there is no evidence of record to support a claim 
that any current disabilities are related to service.  

With regard to any claim of service connection for rheumatoid 
arthritis, service medical records were negative for such 
condition and post-service VA examinations do not reflect a 
diagnosis of rheumatoid arthritis,  Thus, as no diagnosis has 
been rendered, service connection for any such disability is 
not warranted.

Regarding any claim of service connection for arthritis of 
the claimed joints, as will be discussed in detail below, the 
post-service objective medical evidence of record does not 
reflect a diagnosis of arthritis with regard to any of the 
joints.  Thus, service connection is not warranted for 
arthritis of any of the joints.

Pertaining to the shoulders, the Board acknowledges the in-
service diagnosis of bicipital tendonitis.  As detailed, 
service connection is already in effect for right shoulder 
impingement syndrome stemming from an in-service right 
shoulder injury.  Any symptomatology associated with such 
disabilities will not be considered in assessing the severity 
of his claimed right shoulder joint pain.  The Board notes 
that the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  But the Board notes that 
there has been no other post-service diagnosis rendered with 
regard to the right shoulder, to include arthritis.  As 
detailed, both VA examiners diagnosed impingement syndrome, 
for which service connection is already in effect.  

With regard to the left shoulder, the Board acknowledges the 
July 2006 diagnosis of impingement syndrome; however, service 
medical records do not reflect any injury to the left 
shoulder, and the only diagnosis that could be associated 
with the left shoulder was bicipital tendonitis.  Such 
condition has not been diagnosed post-service.  Moreover, 
despite such post-service diagnosis of impingement syndrome, 
the July 2006 examiner opined that such condition was not 
related to service.  

With regard to the claimed elbow disabilities, service 
medical records reflect complaints of joint pain with regard 
to the elbows but no specific diagnoses.  While the April 
2004 VA examination was normal, the July 2006 VA examiner 
diagnosed osteopenia of the elbows.  The examiner, however, 
opined that such diagnosis was not related to service, 
explaining that such a condition would not be due to work at 
a desk job.

With regard to the claimed hand disabilities, the Board 
acknowledges the November 1991 in-service diagnosis of early 
osteoarthritis of hands.  Post-service, however, there have 
been no objective findings of arthritis.  The April 2004 VA 
examiner diagnosed hands with arthralgia, and specifically 
opined that such arthralgia was not related to service.  
"Arthralgia" is defined as joint pain.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v. West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
As already noted, pain cannot be compensable in the absence 
of proof of an in-service disease or injury to which the 
current pain can be connected by medical evidence. See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an in-
service disease or injury.  Id.  With regard to the July 2006 
diagnosis of osteopenia of the hands, such condition does not 
constitute an arthritic condition.  Moreover, the examiner 
opined that her osteopenia was not related to service.  Thus, 
there is no basis for granting service connection for a 
disability of the hands.

With regard to the feet, the Board acknowledges the in-
service diagnosis of early osteoarthritis of the feet.  
However, post-service, the objective evidence of record does 
not reflect a diagnosis of arthritis.  The April 2004 VA 
examiner diagnosed pes planus and bilateral bunion but opined 
that such conditions were not related to service.  The July 
2006 examiner did not detect any abnormality of the feet, to 
include any finding of arthritis.  Thus, there is no basis 
for granting service connection for a disability of the feet.

While the veteran's statements have been considered, such 
statements alone are insufficient to support a grant of 
service connection.  It is undisputed that a lay person is 
competent to offer evidence as to facts within her personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms; however, laypersons are not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Whether any of the claimed disorders are 
actually present and, if so, whether they are related to 
service are medical questions.  In recognition of this, VA 
has afforded the veteran medical examinations for the express 
purpose of addressing such matters.  As outlined above, the 
examiners have opined that the particular disorders claimed 
by the veteran are not related to service.  The Board accepts 
the April 2004 and July 2006 VA examinations as being the 
most probative medical evidence on the subject, as each was 
based on a review of all historical records and a thorough 
examination.  See Boggs v. West, 11 Vet. App. 334, 343 
(1998).  Given the depth of the examination reports, and the 
fact that the examinations were based on a review of the 
applicable record, the Board finds that they are probative 
and material to the veteran's claims.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Moreover, there is no examination 
or opinion to the contrary.

In short, after reviewing the overall record the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for all of the claimed disabilities.  
It follows that there is not such an approximate balance of 
the positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


